DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-15 are pending and have been examined on the merits.
The claimed invention has been examined on the merits and found allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to administering an amount of a green pear aqueous extract alcoholic extract, or aqueous ethanoic extract to a subject in need thereof, to treat a reducing of blood heavy metal (and in claim 2 the metal being Arsenic (As) or hydrargyrum (mercury, Hg)) or to treat to improve pulmonary function (and in claim 9 the improvement selected from among respiratory resistance and increase in expiratory flow; and in claim 10 from increased forced vital capacity and peak expiratory flow. The fruitlet is considered distinct from the materials and the material distributions versus the mature pear and the extracted material instantly claimed used in the method is also considered different from mere pear juice as the profile of polyphenols changes as the fruit matures and the instant claims require the extract be for treating blood heavy metal content and pulmonary function (a property based on the present record not attributed to the mature fruit).
Molecules, 3 Jan 2019, 24(1),159,21 pages)) which teaches a fruitlet polyphenol and chlorogenic profile (see tables 1-2 for example. However the reference and the prior art do not teach or reasonably suggest the processes of effecting heavy metal blood content or the improved pulmonary function in a patient in need thereof with the pear fruitlet extract as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J KOSAR/Primary Examiner, Art Unit 1655